DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed August 11, 2021 have been fully considered but they are now moot in view of a new ground of rejection.
Claims 1-20 are currently pending. Claims 1, 3-6, 10, 12-15, and 19 were amended.

Re: Claim Rejections – 35 U.S.C. § 101
Applicant argues on pg. 7 of the REMARKS that claim 19, as currently amended, are not directed to an abstract idea and present features that are significantly more. After further considerations, the 101 rejection of claims 19 and 20 has been withdrawn. Specifically, the amendments further define the claimed invention and also incorporate data gathering that is meaningful in a specific environment (e.g. “monitoring, by a wireless network access point of the network, the selected…”).

Re: Claim Rejections – 35 U.S.C. § 103
Applicant argues on pp. 7-9 that amended features of independent claims 1, 10, and 19 are not taught in Watson. Specifically, Applicant points to [Watson, ¶¶27, 40, 44], which disclose features that are distinct to the presented limitations in the current claims. However, this argument is now moot in view of a new ground of rejection. Specifically, the Examiner has applied different portions of Watson that teaches the claimed invention as presented.
unique identifiers” and “descriptions” for “respective known LEDs and/or PEDs” (e.g. legitimate/parasitic electronic devices). The fields of database are used in a comparison process to determine normal or abnormal devices. These features in Watson heavily imply that the device is identify in some manner (e.g. through a unique identifier) in order to obtain its respective RF characteristic values that would indicate a legitimate or parasitic device. In other words, identification to a device’s reference RF characteristics would have been required in order to perform a comparison. Additionally, as further supported in [Watson, ¶59], different types of RF characteristics are classified for different types of electronic devices for evaluation. Thus, Watson remains as prior art in the rejection, which teaches the amended claims, albeit through different portions of Watson.
The remaining arguments are directed to the dependent claims, wherein the arguments relied on those presented for the independent claims. 

Claim Objections
Claims 3-6 and 12-13 are objected to because of the following informalities:
	The limitation of “stationary device” should be corrected to “a stationary device” in claims 3-5 and 12-13 as the current language describes the IoT device as a noun (a particular object).
The limitation of “selected one of more” should be corrected to “selected one or more” in claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “software instructions, when executed by one or more processors, cause the one or more processors to perform operations including…” Claim 19 subsequently recites “monitoring, by a wireless network access point of the network…” It is unclear if the one or more processors are distinct entities performing the other steps in conjunction with the wireless network access point, or if the one or more processors are physically part of the wireless network access points. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10, 11, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (hereinafter, “Watson”), US 2018/0191775 in view of Schwartz et al. (hereinafter, “Schwartz”), US 2018/0124096.
As per claim 1: Watson discloses: A computer implemented method comprising: identifying a type of an Internet-of-Things (IoT) device coupled via a wireless link to a network (a database stores unique identifiers and descriptions corresponding to respective known legitimate and parasitic electronic devices, wherein the database is used for matching electronic devices’ behavior patterns [Watson, ¶¶49-50]);(different types of RF characteristics are classified for different corresponding types of electronic device environments [Watson, ¶59]); monitoring, by a wireless access point of the network (a sensing device can be an access point [Watson, ¶64]), the selected one or more radio frequency (RF) characteristics of the IoT device to obtain current RF characteristics (the sensing device can receive device level information (DLI), which includes RF characteristics [Watson, ¶64]); comparing the current RF characteristics to baseline RF characteristics (comparing RF characteristics with known RF characteristics corresponding to baseline or normal environment to confirm normalcy or identify an abnormality [Watson, ¶59]); .
Watson is directed to using RF characteristics of devices in an IoT environment to detect unwanted devices [Watson, ¶41]. The RF characteristics are evaluated to determine if an electronic device as authorized or authorized [Watson, ¶54]. Watson does not disclose obtaining a “reliability index value” of the electronic device (e.g. “IoT device”) and “adjusting” the reliability index value “based on the comparing” as recited in the strikethrough claimed limitations. However, these limitations are directed to using a more granular manner of detecting unwanted devices than the signature matching methodology in Watson.
Schwartz is directed to analogous art of detecting vulnerable wireless devices operating in a wireless environment [Schwartz, Abstract]. Schwartz discloses a global risk score (e.g. “reliability index value”) that is computed for each wireless device (e.g. “IoT device”) [Schwartz, ¶69]. The global risk score is computed as a function of multiple risk scores that are individually set (“adjusting”) to high or low values (“greater/lesser reliability”) based on various tests and conditions [Schwartz, ¶83; Fig. 4A].  If the global risk score is greater than a adjusting the reliability index value to indicate greater/lesser reliability” and “performing an action to reduce a threat of the IoT device to the network”.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of using risk scores from Schwartz to improve the accuracy of detecting unwanted electronic devices in Watson. A decision to set a high or low risk score values may implemented to matching signatures on a complete or a partial level, as defined by a threshold [Watson, ¶68]. Risk score values would have enabled a variable degree of confidence in determining whether a device in a wireless network environment was legitimate or parasitic.

As per claim 2: Watson in view of Schwartz disclose all limitations of claim 1. Furthermore, Watson in view of Schwartz disclose: further comprising: determining the baseline RF characteristics of the IoT device; and updating the baseline RF characteristics during a time period (learning how spectral and RF behaviors of each desired electronic device changes over time and updating the normal spectral or RF characteristics [Watson, ¶59]).

As per claim 5: Watson in view of Schwartz disclose all limitations of claim 2. Furthermore, Watson in view of Schwartz disclose: wherein determining the baseline RF characteristics includes obtaining the baseline RF characteristics from stored data based on the type of the IoT device (creation of signatures for the most common types of electronic devices [Watson, ¶62]).

As per claim 8: Watson in view of Schwartz disclose all limitations of claim 1. Furthermore, Watson in view of Schwartz disclose: wherein performing the action includes decoupling the IoT device from the network (mitigation actions include terminating any connection of the vulnerable wireless device [Schwartz, ¶70]).

As per claim 10: Claim 10 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 10 is directed to a system comprising operations corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 10.

As per claim 11: Claim 11 incorporates all limitations of claim 11 and is a system comprising operations corresponding to the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 10 are equally applicable to claim 11 and rejected for the same reasons.

As per claim 14: Claim 14 incorporates all limitations of claim 11 and is a system comprising operations corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 11 are equally applicable to claim 14 and rejected for the same reasons.

As per claim 15: Watson in view of Schwartz disclose all limitations of claim 11. Furthermore, Watson in view of Schwartz disclose: wherein determining the baseline RF characteristics includes calculating a rate of change of the selected one or more RF characteristics (the normal RF characteristics of the electronic device environment can be constructed and updated based on learning of how the RF behavior of the each of the desired one or more electronic devices change over a period of time [Watson, ¶33)

As per claim 17: Claim 17 incorporates all limitations of claim 10 and is a system comprising operations corresponding to the method of claim 8. Therefore, the arguments set forth above with respect to claims 8 and 10 are equally applicable to claim 17 and rejected for the same reasons.

As per claim 19: Claim 19 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 19 is directed to a non-transitory computer readable medium having stored software instructions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 19.

As per claim 20: Claim 20 incorporates all limitations of claim 19 and is a non-transitory computer readable medium having stored software instructions corresponding to the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 19 are equally applicable to claim 20 and rejected for the same reasons.

s 3, 4, 12, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Schwartz and in further view of Rosenberger (hereinafter, “Rosenberger”), US 2004/0107219.
As per claim 3: Watson in view of Schwartz disclose all limitations of claim 2. Watson in view of Schwartz do not disclose the features of claim 2. However, Rosenberger is directed to analogous art of providing wireless network monitoring and intrusion detection [Rosenberger, Abstract]. Therefore, Rosenberger discloses: further comprising: determining that the type of the IoT device is stationary based on a media access control (MAC) address of the IoT device (when detecting network traffic from an unknown wireless device, a determination is made as to whether the device is a wireless access point according to its MAC address [Rosenberger, ¶30]; a wireless access point is inherently static/stationary as it serves as a bridge to a wireless network via wired connection (a wired connection requires the device to be “stationary”) [Rosenberger, ¶3]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rosenberger for detecting stationary devices into the modified system of Watson and Schwartz. As disclosed in [Rosenberger, ¶30], the detection of a wireless access point is significant for secure a network, as a rogue wireless access point opens up a network to unauthorized wireless devices.

As per claim 4: Watson in view of Schwartz and Rosenberger disclose all limitations of claim 3. Furthermore, Watson in view of Schwartz and Rosenberger disclose: wherein determining that the type of the IoT device is stationary device further includes accessing a database to determine if a database record corresponding to the media access control (MAC) address of the IoT device indicates that the type of the IoT device is stationary device (using the MAC address of a device to determine if it is a wireless access point [Rosenberger, ¶30]).

As per claim 12: Claim 12 incorporates all limitations of claim 11 and is a system comprising operations corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 11 are equally applicable to claim 12 and rejected for the same reasons.

As per claim 13: Claim 13 incorporates all limitations of claim 12 and is a system comprising operations corresponding to the method of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 12 are equally applicable to claim 13 and rejected for the same reasons.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Schwartz and in further view of Woolward et al. (hereinafter, “Woolward”), US 2016/0294858.
As per claim 7: Watson in view of Schwartz disclose all limitations of claim 1. However, Woolward discloses: wherein the action includes routing network traffic for the IoT device through a network security device (when malicious data traffic is detected, the traffic may be forwarded and/or redirected to a security service [Woolward, ¶56]).


As per claim 16: Claim 16 incorporates all limitations of claim 10 and is a system comprising operations corresponding to the method of claim 7. Therefore, the arguments set forth above with respect to claims 7 and 10 are equally applicable to claim 16 and rejected for the same reasons.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watson in view of Schwartz and in further view of Muaddi et al. (hereinafter, “Muaddi”), US 2004/0162995.
As per claim 9: Watson in view of Schwartz disclose all limitations of claim 1. Furthermore, Watson in view of Schwartz disclose: wherein the current RF characteristics include one or more of (various characteristics and/or behavioral attributes of an electronic device are obtained, such as unique identifiers, location, , a data transmission rate of the IoT device, and data burst rate of the IoT device (frequency and types of wireless transmission being sent [Watson, ¶49]).
Watson in view of Schwartz do not disclose characteristics or attributes that include: “a received signal strength indicator (RSSI) value, an angle of signal arrival, power save characteristics.” However, Muaddi is directed to analogous art of intrusion detection for wireless networks [Muaddi, ¶3]. Muaddi discloses: a received signal strength indicator (RSSI) value, an angle of signal arrival, power save characteristics (signal attributes, such as direction of arrival, received power, and received signal strength, are used in determining unauthorized wireless devices [Muaddi, ¶¶9-10]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the signal attributes discussed in Muaddi as part of the characteristics and attributes used to detect unwanted wireless devices in the modified system of Watson and Schwartz. As disclosed in [Muaddi, ¶12], signal attributes present a fingerprint of a wireless device’s chip and can be used to uniquely identify authorized and unauthorized devices.

As per claim 18: Claim 18 incorporates all limitations of claim 10 and is a system comprising operations corresponding to the method of claim 9. Therefore, the arguments set .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The most relevant prior art to the features of claim 6 are disclosed in Watson, as used in the current 103 rejection. In [Watson, ¶59], the normal RF characteristics of an electronic device is updated based on learning how the RF behavior of each electronic device changes over time. This is distinct from what is recited in claim 6, where the comparison step is further defined as “comparing the rate of change of the selected one or more RF characteristics to a threshold rate, and wherein the threshold rate is based on the type of the IoT device.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0350233: RF signals of IoT devices form identifying characteristics that may be referred to as a persona. Personas are monitored and analyzed in a facility or on a premises to identify normal and abnormal device behavior. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        9-21-2021